Jenkins, Justice,
concurring specially. I think that the conclusion arrived at in the majority opinion is necessitated by the authorities there cited, and I therefore of necessity concur. It is my opinion, however, that the rules first established by this court and followed by the Court of Appeals are to some extent fundamentally unsound, and' should be modified. It is not my view that a defendant should ever be deprived of any portion of the guaranties given by the bill of rights. It is generally understood that it was because of the understanding that they would be immediately embedded within the constitution by amendment as a part of the fundamental law, that the fight for the adoption of the constitution was carried to success. Each and every one of these guaranties constitutes a landmark in the age-old battle against the tyranny of rulers and for the establishment of human liberty. They are bought with the blood of our forefathers, and should not be abolished or impaired. The administration of justice by and for a free people must be in accordance with established rules, and the landmarks set to mark the way are more than tech*371idealities. Under our constitution, no court can ever sit in star-chamber session to impose its unbridled will. But the history of our forebears does record a star chamber, where those so unfortunate as to incur the ill-will of their rulers were subjected to trial upon undisclosed charges, and sentenced upon the secret testimony of unknown witnesses. Thus, following the lead of the Federal constitution, we find within our own organic law this provision: “Every person charged with an offense against the laws of this State shall have the privilege and benefit of counsel; shall be furnished, on demand, with a copy of the accusation, and a list of the witnesses on whose testimony the charge against him is founded; shall have compulsory process to obtain the testimony of his own witnesses; shall be confronted with the witnesses testifying against him; and shall have a public and speedy trial by an impartial jury.” Constitution, article 1, section 1, paragraph 5 (Code, § 2-105). As is recognized by Justice Atkinson in the majority opinion: “The rule that the allegations and proof must correspond is intended to answer the double purpose of distinctly and specifically advising the opposite party of what he is called upon to answer, so as to enable him properly to make out his case and to prevent his being taken by surprise in the testimony at the trial, and of preserving an unerring record of the cause of action as a protection against another proceeding based upon the same cause.” I agree with the reasoning of Justice Bell, as formulated by this court in Gully v. State, 116 Ga. 527 (supra), to the extent that were this a ease presenting a plea of former acquittal or former conviction, then and in that event it would be possible to look not merely to the indictment but to the proof as well, in order to ascertain if both offenses were founded upon the same act. If in that sort of proceeding this is shown to be true, as stated in the Gully case, supra, then “an acquittal under the first indictment would be a bar to a prosecution under the second, notwithstanding the fact that there could not have been a conviction under the first indictment for the reason that the proof offered in support of it failed to establish allegations descriptive of the offense, ordinarily immaterial but which the pleader had made material by averment.” (Italics by the writer.) The instant ease, however, deals not with a plea of former acquittal or former conviction, but presents the question as to whether the conviction at the original trial should *372be set aside because the allegata and probata do not correspond. Under what is said in the Gully case and numerous other cases, there could not be a legal conviction, because of the failure to prove as pleaded averments “ordinarily immaterial, but which the'pleader had made material by averment.” See also Moore v. State, 13 Ga. App. 15 (supra). Accordingly, I am forced, as I see it, to concur in the majority opinion, not because I agree as to the soundness of those rulings, but because, being myself unable to distinguish them, I am bound thereby. I wish, however, to record my personal opinion that the precedents referred to should be modified and to some extent overruled.
If, as recognized in the majority opinion, the purpose of the indictment is to put the defendant on notice of the particular offense of which he is charged so that he may prepare his defense, and to preserve an unerring record of the proceedings as a protection against another indictment on the same charge, and if the indictment and the proved allegations are sufficient to do both of these things, it would not seem that the mere fact that the indictment may contain some unproved additional descriptive averment, “unnecessarily minute,” made “with unnecessary particularity,” which does not constitute “an essential element of the offense” and is “immaterial,” and which therefore serves no purpose whatever in meeting either of the two stated requirements of a valid indictment, could be taken to avoid a conviction thereunder. All such “immaterial” and “unnecessary” averments would seem to amount to nothing more than mere surplusage; and if so, I am unable to follow the process of reasoning which holds that the mere inclusion of any such trivial, immaterial, and useless thing causes it to thereby become vital and material to an otherwise full, clear, and valid indictment. If the averment be one which it is useless to state, it remains useless even if stated. An immaterial thing, so long as in a changing world it remains in fact immaterial, is not changed in quality by its mere statement. Wishes can not be made into horses by their mere expression. If it should be shown that the inclusion of some so-called immaterial fact could work harm to the defendant, then it would follow that the fact was not immaterial. The “immaterial” neither helps nor harms. For these reasons, I think that the mere omission to prove some trivial, immaterial, additional fact, which has been set forth *373in an otherwise clear, full, and valid indictment, should not operate to set free one who has been tried and convicted thereunder. This special concurrence suggests a modification of those decisions avoiding convictions by reason of the omission to prove unnecessary and immaterial averments, but does not deal with cases where the allegata and probata are in positive variance.